Name: Council Directive 79/530/EEC of 14 May 1979 on the indication by labelling of the energy consumption of household appliances
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-06-13

 Avis juridique important|31979L0530Council Directive 79/530/EEC of 14 May 1979 on the indication by labelling of the energy consumption of household appliances Official Journal L 145 , 13/06/1979 P. 0001 - 0006 Greek special edition: Chapter 12 Volume 3 P. 0013 Spanish special edition: Chapter 12 Volume 3 P. 0143 Portuguese special edition Chapter 12 Volume 3 P. 0143 ++++COUNCIL DIRECTIVE OF 14 MAY 1979 ON THE INDICATION BY LABELLING OF THE ENERGY CONSUMPTION OF HOUSEHOLD APPLIANCES ( 79/530/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS , IN ITS RESOLUTION OF 17 SEPTEMBER 1974 CONCERNING A NEW ENERGY POLICY STRATEGY FOR THE COMMUNITY ( 4 ) , THE COUNCIL RECORDED ITS AGREEMENT TO THE OBJECTIVE OF REDUCTION OF THE RATE OF GROWTH OF INTERNAL CONSUMPTION BY MEASURES FOR USING ENERGY RATIONALLY AND ECONOMICALLY WITHOUT JEOPARDIZING SOCIAL AND ECONOMIC GROWTH OBJECTIVES ; WHEREAS , IN ITS RESOLUTION OF 17 DECEMBER 1974 ON A COMMUNITY ACTION PROGRAMME ON THE RATIONAL UTILIZATION OF ENERGY ( 5 ) , THE COUNCIL NOTED THAT IN ITS COMMUNICATION TO THE COUNCIL ENTITLED " RATIONAL UTILIZATION OF ENERGY " THE COMMISSION HAD DRAWN UP A COMMUNITY ACTION PROGRAMME IN THIS FIELD ; WHEREAS COMMUNITY MEASURES FOR THE RATIONAL USE OF ENERGY AND ENERGY SAVING SHOULD BE ADOPTED IN ORDER TO REDUCE PRESENT AND FUTURE DIFFICULTIES IN THE SUPPLY OF HYDROCARBONS ; WHEREAS ON 4 MAY 1976 THE COUNCIL ADOPTED A RECOMMENDATION ON THE RATIONAL USE OF ENERGY FOR ELECTRICAL HOUSEHOLD APPLIANCES ( 6 ) ; WHEREAS ANY IMPROVEMENT IN THE RATIONAL USE OF ENERGY IS GENERALLY BENEFICIAL TO THE ENVIRONMENT ; WHEREAS THE PUBLIC SHOULD BE INFORMED , IN THE MOST COMPREHENSIBLE AND STANDARDIZED MANNER POSSIBLE , OF THE SPECIFIC CONSUMPTION OF HOUSEHOLD APPLIANCES ; WHEREAS THE PROVISION OF ACCURATE , RELEVANT AND COMPARABLE INFORMATION MAY INFLUENCE THE PUBLIC'S CHOICE IN FAVOUR OF THOSE APPLIANCES WHICH CONSUME LESS ENERGY , THUS PROMPTING MANUFACTURERS TO TAKE STEPS TO REDUCE THE CONSUMPTION OF THE APPLIANCES WHICH THEY MANUFACTURE ; WHEREAS THIS INFORMATION IS CURRENTLY SUPPLIED IN VARIOUS WAYS , EITHER IN ACCORDANCE WITH NATIONAL REGULATIONS OR IN THE ABSENCE OF SUCH REGULATIONS ; WHEREAS THIS SITUATION IS LIKELY TO CREATE NON-TARIFF BARRIERS TO INTRA-COMMUNITY TRADE IN HOUSEHOLD APPLIANCES ; WHEREAS TO THIS END THE ENERGY CONSUMPTION OF EACH TYPE OF APPLIANCE CONCERNED MUST BE MEASURED IN ACCORDANCE WITH HARMONIZED STANDARDS AND IT MUST BE POSSIBLE TO CHECK THE APPLICATION OF THESE STANDARDS AT THE MARKETING STAGE ; WHEREAS A MANDATORY SYSTEM APPLYING IN ALL MEMBER STATES IS NOT NECESSARY , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE PURPOSE OF THIS DIRECTIVE IS THE HARMONIZATION OF NATIONAL REGULATIONS ON THE PUBLICATION , PARTICULARLY BY MEANS OF LABELLING , OF INFORMATION ON ENERGY CONSUMPTION AND INFORMATION SUPPLEMENTARY THERETO FOR THE FOLLOWING HOUSEHOLD APPLIANCES : - WATER HEATERS , - OVENS , - REFRIGERATORS AND FREEZERS , - WASHING MACHINES , - TELEVISION SETS , - DISHWASHERS , - TUMBLER DRYERS , - IRONING MACHINES . THIS DIRECTIVE SHALL NOT APPLY TO THE RATING PLATE OR ITS EQUIVALENT AFFIXED FOR SAFETY PURPOSES TO SUCH APPLIANCES . ARTICLE 2 THE INFORMATION ON THE ENERGY CONSUMPTION OF HOUSEHOLD APPLIANCES SHALL BE DRAWN UP FOR THE CONSUMER'S BENEFIT IN ACCORDANCE WITH STANDARDS AND METHODS LAID DOWN BY DIRECTIVES REALTING TO EACH TYPE OF APPLIANCE REFERRED TO IN ARTICLE 1 , ADOPTED IN IMPLEMENTATION OF THIS DIRECTIVE . THIS INFORMATION SHALL BE SUPPLIED BY THE MANUFACTURER OF THE APPLIANCES OR , WHERE THE MANUFACTURER IS ESTABLISHED OUTSIDE THE COMMUNITY , BY THE IMPORTER ESTABLISHED IN THE COMMUNITY . THE PERSON SUPPLYING THE INFORMATION SHALL BE RESPONSIBLE FOR ITS ACCURACY . ARTICLE 3 1 . THE MEMBER STATES MAY OBLIGE ALL MANUFACTURERS OR IMPORTERS MARKETING THE HOUSEHOLD APPLIANCES SPECIFIED IN THE IMPLEMENTING DIRECTIVES IN THEIR TERRITORY TO SUPPLY A LABEL IN ACCORDANCE WITH THIS DIRECTIVE . THE LABELS USED IN THE MEMBER STATES SHALL IN ALL CASES COMPLY WITH THIS DIRECTIVE AND WITH THE IMPLEMENTING DIRECTIVES . 2 . IN RESPECT OF LABELLING THE FOLLOWING PROVISIONS SHALL APPLY : ( A ) FOR EACH APPLIANCE THE MANUFACTURER OR , WHERE THE MANUFACTURER IS ESTABLISHED OUTSIDE THE COMMUNITY , THE IMPORTER SHALL PROVIDE THE RELEVANT LABELS FOR THE TYPE OF APPLIANCE SPECIFIED IN THE IMPLEMENTING DIRECTIVES . ( B ) THE LABELS PROVIDED BY THE MANUFACTURERS OR IMPORTERS SHALL BE ATTACHED BY DEALERS TO THE RELEVANT APPLIANCES WHENEVER THESE ARE DISPLAYED TO POTENTIAL PURCHASERS . THE LABEL SHALL BE ATTACHED TO SUCH PLACE AS MAY BE SPECIFIED IN THE RELEVANT IMPLEMENTING DIRECTIVE OR , IF NO LOCATION IS SPECIFIED , IN AN EASILY VISIBLE PLACE . WHERE APPLIANCES ARE NOT FURNISHED WITH LABELS , THE MANUFACTURER OR , WHERE THE MANUFACTURER IS ESTABLISHED OUTSIDE THE COMMUNITY , THE IMPORTER SHALL BE REQUIRED TO SUPPLY THE APPROPRIATE LABELS AT THE REQUEST OF THE DEALER CONCERNED . ARTICLE 4 1 . NO MEMBER STATE MAY EITHER PROHIBIT OR RESTRICT THE MARKETING OF THE HOUSEHOLD APPLIANCES LISTED IN ARTICLE 1 , ON GROUNDS RELATING TO THE INDICATION BY LABELLING OF THEIR ENERGY CONSUMPTION , WHERE THE PROVISIONS OF THIS DIRECTIVE AND OF THE IMPLEMENTING DIRECTIVES ARE SATISFIED . 2 . WITHOUT PREJUDICE TO THE OUTCOME OF ANY RANDOM CHECKS CARRIED OUT ONCE SUCH APPLIANCES ARE DISPLAYED TO POTENTIAL PURCHASERS , MEMBER STATES SHALL DEEM THE ATTACHING OF THE RELEVANT LABEL TO THE HOUSEHOLD APPLIANCES REFERRED TO IN ARTICLE 1 TO FULFIL THE PROVISIONS OF THIS DIRECTIVE AND OF THE IMPLEMENTING DIRECTIVES . ARTICLE 5 ANY AMENDMENTS NECESSARY TO ADAPT TO TECHNICAL PROGRESS : - THE ANNEXES TO THIS DIRECTIVE , - THE TECHNICAL ANNEXES TO THE SEPARATE DIRECTIVES RELATING TO THE VARIOUS HOUSEHOLD APPLIANCES OR GROUPS OF HOUSEHOLD APPLIANCES , SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 7 . ARTICLE 6 1 . A COMMITTEE ON THE ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVES ON THE INDICATION BY LABELLING OF THE ENERGY CONSUMPTION OF HOUSEHOLD APPLIANCES , HEREINAFTER REFERRED TO AS THE " COMMITTEE " , IS HEREBY ESTABLISHED . IT SHALL CONSIST OF REPRESENTATIVES OF THE MEMBER STATES WITH A REPRESENTATIVE OF THE COMMISSION AS CHAIRMAN . 2 . THE COMMITTEE SHALL ADOPT ITS OWN RULES OF PROCEDURE . ARTICLE 7 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS TO BE FOLLOWED , THE MATTER SHALL BE REFERRED TO THE COMMITTEE BY ITS CHAIRMAN EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF THE REPRESENTATIVE OF A MEMBER STATE . 2 . THE REPRESENTATIVE OF THE COMMISSION SHALL SUBMIT TO THE COMMITTEE A DRAFT OF THE MEASURES TO BE TAKEN . THE COMMITTEE SHALL GIVE ITS OPINION ON THAT DRAFT WITHIN A TIME LIMIT SET BY THE CHAIRMAN HAVING REGARD TO THE URGENCY OF THE MATTER . OPINIONS SHALL BE DELIVERED BY A MAJORITY OF 41 VOTES , THE VOTES OF THE MEMBER STATES BEING WEIGHTED AS PROVIDED FOR IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . ( A ) WHERE THE MEASURES ENVISAGED ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , THE COMMISSION SHALL ADOPT THEM . ( B ) WHERE THE MEASURES ENVISAGED ARE NOT IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , OR IF NO OPINION IS DELIVERED , THE COMMISSION SHALL WITHOUT DELAY SUBMIT TO THE COUNCIL A PROPOSAL ON THE MEASURES TO BE TAKEN . THE COUNCIL SHALL ACT BY A QUALIFIED MAJORITY . ( C ) IF , WITHIN SIX MONTHS OF THE PROPOSAL BEING SUBMITTED TO IT , THE COUNCIL HAS NOT ACTED , THE PROPOSED MEASURES SHALL BE ADOPTED BY THE COMMISSION . ARTICLE 8 COMPLIANCE WITH NATIONAL PROVISIONS ON THE INDICATION BY LABELLING OF THE ENERGY CONSUMPTION OF HOUSEHOLD APPLIANCES SHALL BE VERIFIED EITHER BY THE MEMBER STATES OR BY BODIES DESIGNATED FOR THAT PURPOSE . WHEN A MEMBER STATE DESIGNATES A BODY WITHIN ITS TERRITORY TO VERIFY THE COMPLIANCE OF LABELS RELATING TO THE ENERGY CONSUMPTION OF HOUSEHOLD APPLIANCES WITH THE REQUIREMENTS OF THIS DIRECTIVE AND THE RELEVANT IMPLEMENTING DIRECTIVES , IT SHALL COMMUNICATE THE NAME OF THAT BODY TO THE COMMISSION AND TO THE OTHER MEMBER STATES . ARTICLE 9 EVERY MEMBER STATE , INCLUDING THOSE STATES WHICH DO NOT MAKE LABELLING COMPULSORY , SHALL TAKE ALL NECESSARY MEASURES TO ENSURE THAT ANY LABEL RELATING TO ENERGY CONSUMPTION WHICH IS DISPLAYED WITHIN ITS TERRITORY TO POTENTIAL PURCHASERS AND WHICH IS ATTACHED TO AN APPLIANCE OF A KIND SPECIFIED IN ARTICLE 1 , IN RELATION TO WHICH AN IMPLEMENTING DIRECTIVE IS IN FORCE , COMPLIES IN ALL RESPECTS WITH THE REQUIREMENTS OF THIS DIRECTIVE AND OF THE RELEVANT IMPLEMENTING DIRECTIVES . IT SHALL ALSO TAKE ALL NECESSARY MEASURES TO PROHIBIT THE DISPLAY IN A SIMILAR MANNER OF LABELS , MARKS , SYMBOLS OR INSCRIPTIONS WHICH DO NOT COMPLY WITH THE REQUIREMENTS OF THIS DIRECTIVE AND OF THE RELEVANT IMPLEMENTING DIRECTIVES . ARTICLE 10 1 . MEMBER STATES SHALL BRING INTO FORCE THE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN TWO YEARS OF THE NOTIFICATION OF THE FIRST IMPLEMENTING DIRECTIVE . 2 . MEMBER STATES SHALL COMMUNICATE TO THE COMMISSION ANY MEASURES WHICH THEY TAKE IN THE FIELD COVERED BY THIS DIRECTIVE . ARTICLE 11 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 14 MAY 1979 . FOR THE COUNCIL THE PRESIDENT R . MONORY ( 1 ) OJ NO C 212 , 6 . 9 . 1978 , P . 2 . ( 2 ) OJ NO C 93 , 9 . 4 . 1979 , P . 72 . ( 3 ) OPINION DELIVERED ON 4 AND 5 APRIL 1979 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL . ( 4 ) OJ NO C 153 , 9 . 7 . 1975 , P . 1 . ( 5 ) OJ NO C 153 , 9 . 7 . 1975 , P . 5 . ( 6 ) OJ NO L 140 , 28 . 5 . 1976 , P . 18 . ANNEX I 1 . THE LABEL BEARING THE INFORMATION RELATING TO ENERGY CONSUMPTION MUST HAVE THE FORM AND DIMENSIONS ILLUSTRATED IN ANNEX II AND DISPLAY IN ITS TOP LEFT-HAND CORNER THE SIGN SHOWN IN ANNEX III . 2 . THE EXTERNAL DIMENSIONS OF THE LABEL MUST BE 90 BY 100 MM . THE CORNERS OF EACH LABEL MUST BE ROUNDED WITH A RADIUS OF 6 MM . 3 . THE LABEL MUST BE PRINTED IN BLACK ON AN ORANGE BACKGROUND . 4 . THE TOP PART MUST BE 20 MM HIGH AND CONTAIN THE SYMBOL SHOWN IN ANNEX III , PRINTED IN THE PLACE SHOWN IN ANNEX II . 5 . THE SPECIFIC INFORMATION MUST BE FRAMED WITH A LINE IN A 78 BY 74 MM ZONE . 6 . A BOX MUST BE ALLOCATED FOR THE DESIGNATION OF THE TYPE OF APPLIANCE , THE MAKE AND THE MODEL IN THE TOP PART OF THE ZONE RESERVED FOR SPECIFIC INFORMATION ; ITS DIMENSIONS WILL BE DETERMINED SEPARATELY FOR EACH TYPE OF APPLIANCE . 7 . EACH BOX IS TO BE SEPARATED FROM THE NEXT BY A HORIZONTAL LINE . 8 . A 20 % TOLERANCE IS PERMITTED FOR THE ABOVEMENTIONED DIMENSIONS . 9 . THE MANUFACTURERS MUST PROVIDE WITH EACH APPLIANCE A SET OF LABELS IN THE LANGUAGES OF THE COUNTRY OF SALE . THESE LABELS MUST BE EASY TO REMOVE FROM THEIR BASE AND EITHER BE COATED ON THE BACK WITH AN ADHESIVE ENABLING THEM TO BE AFFIXED TO THE APPLIANCE AND EASILY REMOVED AFTER SALE WITHOUT LEAVING TRACES THAT CANNOT BE REMOVED WITH ORDINARY HOUSEHOLD PRODUCTS , OR ADHERE CLOSELY TO THE APPLIANCE ELECTROSTATICALLY . 10 . THE CHARACTERISTICS OF THE LABEL MAY BE SUPPLEMENTED OR MODIFIED BY THE ADDITION OF OTHER DATA , MEASUREMENTS OR APPROVAL SIGNS CONCERNING MATTERS SUCH AS WATER CONSUMPTION OR NOISE LEVELS WHICH MAY BE REQUIRED BY OTHER DIRECTIVES . ANNEX II : SEE O.J . ANNEX III : SEE O.J .